Citation Nr: 0604088	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative residuals of a right thumb fracture with 
degenerative joint disease, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for right carpal tunnel 
syndrome and lateral epicondylitis, to include as secondary 
to service-connected post-operative residuals of a right 
thumb fracture with degenerative joint disease.

3.  Entitlement to service connection for status post-ulnar 
nerve decompression of the right arm, to include as secondary 
to service-connected post-operative residuals of a right 
thumb fracture with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1974, and had subsequent service in the reserves.

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2004, the veteran testified at a travel Board hearing before 
the undersigned.  A transcript of this hearing is of record.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

The veteran's most recent examination conducted in regard to 
his claim for an increased rating for service-connected post-
operative residuals of a right thumb fracture with 
degenerative joint disease was in 2002.  At the November 2004 
hearing, the veteran testified that his disability has 
worsened since 2002, stating specifically that he has 
difficulty grasping objects, experiences swelling 97 percent 
of the time, and has problems writing.  He also testified 
that his right thumb disability affects the use of his little 
and ring fingers on the right hand.  The veteran, therefore, 
should be afforded a new examination to assess the severity 
of his service-connected right thumb disability, to include 
whether evaluation as amputation is warranted and whether 
there is resulting limitation of motion of other digits or 
interference with overall function of the hand.  In so doing, 
the examiner should attempt to clarify the symptomatology of 
the veteran's service-connected post-operative residuals of a 
right thumb fracture with degenerative joint disease from the 
symptomatology due to any other disabilities, to include 
status post-ulnar nerve decompression of the right arm and 
right carpal tunnel syndrome and lateral epicondylitis.

With regard to his service connection claims, the veteran 
claims that his right carpal tunnel syndrome and ulnar nerve 
decompression of the right arm are as a result of his 
service-connected right thumb disability.  The evidence of 
record includes: a March 1975 VA outpatient treatment record 
that reflects a diagnosis of ulnar sublux at metacarpal 
phalangeal joint (MP); an April 1979 VA outpatient treatment 
record that reflects examination findings of right ulnar 
distribution sensory changes to pin prick and touch, with a 
resulting diagnosis of right ulnar neuropathy; and a July 
1979 VA examination that reflects no findings of ulnar 
neuropathy, and a finding of right carpal tunnel syndrome on 
EMG study.  The veteran underwent a VA examination in 
February 2003; the diagnosis included status post-right ulnar 
decompression and carpal tunnel syndrome of the right wrist.  
The VA examiner opined that these disabilities were not due 
to the veteran's service-connected right thumb disability.  
However, this opinion is not adequate for adjudication 
purposes because the examiner did not provide a rationale for 
the opinion, and it does not appear that he reviewed the 
entirety of the veteran's service medical records and post-
service medical records.  The veteran, therefore, should be 
scheduled for a new VA examination to address the etiology of 
his claimed right carpal tunnel syndrome and status post-
ulnar nerve decompression of right arm, to include whether 
they are due to his service-connected right thumb disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination by physician with the 
appropriate expertise to determine the 
nature and extent of the impairment the 
veteran has resulting from his service-
connected post-operative residuals of a 
right thumb fracture with degenerative 
joint disease.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies (specifically including 
range of motion studies indicating 
additionally any further limitations due 
to pain or on exacerbation) should be 
performed.  Clinical findings should be 
described in detail.

The examiner should provide an opinion as 
to whether the veteran's service-
connected disability results in favorable 
or unfavorable ankylosis, has caused any 
limitation of motion of other digits on 
the right hand, and whether the service-
connected disability interferes with 
overall function of the hand.  The 
examiner should distinguish 
symptomatology associated with the 
service-connected right thumb disorder 
with the symptomatology associated with 
any other disabilities, to include right 
carpal tunnel syndrome and status post-
ulnar nerve decompression of the right 
arm.  

2.  The veteran should be scheduled for a 
VA examination by physician with the 
appropriate expertise to determine the 
etiology of the claimed right carpal 
tunnel syndrome and lateral 
epicondylitis, and status post-ulnar 
nerve decompression of the right arm.  
The claims file must be made available to 
and reviewed by the examiner.

Based upon the examination results and 
review of the claims file, the examiner 
should provide an opinion as to the 
following:

(a) With respect to any right carpal 
tunnel syndrome and lateral epicondylitis 
currently diagnosed, is it as least as 
likely as not that the disorder is 
related to the veteran's military 
service?

(b) Is it at least as likely as not that 
any right carpal tunnel syndrome and 
lateral epicondylitis currently diagnosed 
was caused or chronically worsened by the 
veteran's service-connected right thumb 
disability?

(c) With respect to any status post-ulnar 
nerve decompression of the right arm 
currently diagnosed, is it as least as 
likely as not that the disorder is 
related to the veteran's military 
service? 

(d) Is it at least as likely as not that 
any status post-ulnar nerve decompression 
of the right arm currently diagnosed was 
caused or chronically worsened by the 
veteran's service-connected right thumb 
disability?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The RO should, then, readjudicate the 
veteran's claims.  If the determination 
of either of these claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


